Name: Council Regulation (EEC) No 3555/80 of 16 December 1980 determining the arrangements to be applied with regard to imports into Greece, originating in Algeria, Israel, Malta, Morocco, Portugal, Syria, Tunisia or Turkey
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 31 . 12 . 80 Official Journal of the European Communities No L 382/1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 3555/80 of 16 December 1980 determining the arrangements to be applied with regard to imports into Greece, originating in Algeria, Israel, Malta, Morocco, Portugal, Syria, Tunisia or Turkey HAS ADOPTED THIS REGULATION: Article 1 As from 1 January 1981 , imports into Greece originating in Algeria, Israel, Malta, Morocco, Portugal , Syria, Tunisia or Turkey shall be subject to the tariff treatment applied to third countries enjoying most-favoured-nation treatment and to the common rules for imports in accordance with the 1979 Act of Accession, and in particular Articles 31 and 115 thereof. THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community , and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas the situation envisaged in Article 119 of the 1979 Act of Accession exists with regard to the Agreements between the European Economic Community and Algeria, Israel, Malta, Morocco, Portugal, Syria, Tunisia and Turkey respectively; whereas, under the said Article 119, the Community is therefore required to take the necessary measures to deal with this situation after accession; whereas, to that end, imports into Greece originating in Algeria, Israel, Malta, Morocco, Portugal, Syria, Tunisia or Turkey should be made subject, pending the conclusion of the Protocols referred to in Article 118 of the Act of Accession, to the general rules governing Greece's imports of goods originating in third countries, Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 December 1980 . For the Council The President Colette FLESCH